       Case: 3:19-cr-00359-JJH Doc #: 43 Filed: 02/17/21 1 of 2. PageID #: 241




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


United States of America,                                        Case No. 3:19cr359

                Plaintiff

       -v-                                                       ORDER


James W. Campbell,

                Defendant


        This matter is before me on the parties’ joint motion and stipulation to toll time, following a

suppression decision and then transfer of the case to me as newly-assigned judge. Having reviewed

the motion and proposed stipulation, I make these findings:

        1. Pursuant to the parties’ joint motion, I find the Speedy Trial time is tolled from November

21, 2020, the date of the previously-assigned judge’s suppression decision, through February 10, 2021,

the date of the next telephone conference.

        2. I further find the delay caused by the time period from November 21, 2020 through

February 10, 2021 is excludable under the provisions of the Speedy Trial Act, 18 U.S.C. §§

3161(h)(1)(D) and (h)(7)(A). Further, I find pursuant to 18 U.S.C. § 3161(h)(7)(A) that the ends of

justice served by this delay outweigh the best interests of the defendant and the public in a speedy trial.

        3. This matter is also before the Court during the global COVID-19 pandemic, which has

resulted in a previous closure of all Ohio school, bars, and restaurants by the Governor of Ohio,

restrictions on travel in and out of the U.S., physical isolation and social distancing recommended by

the Centers for Disease Control, and what is now almost 12 months of a series of General Orders
       Case: 3:19-cr-00359-JJH Doc #: 43 Filed: 02/17/21 2 of 2. PageID #: 242




from the Northern District of Ohio Chief Judge vacating all jury trials. These events have resulted in

extraordinary measures being taken, both in the private and public sector, to mitigate the spread of the

virus, including but not limited to court closures across Ohio and the rest of the country. More

specifically, this Court by General order has canceled all scheduled jury trials and court through April

5, 2021, and video and telephone conferencing in lieu of in-person court appearances in an effort to

limit exposure. Moreover, there is no certainty as to when several of these measures will end. For all

of these reasons, this Court finds that the ends of justice served by the excludable delay from

November 21, 2020 through February 10, 2021, outweigh the best interests of the defendant and the

public in a speedy trial pursuant to 18 U.S.C. § 3161(h)(7)(A).

        Accordingly, the time period from November 21, 2020 through February 10, 2021 shall be

deemed excludable delay under provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h), §

3161(h)(1)(D) and § 3161(h)(7)(A), as I find that the ends of justice served by this delay outweigh the

best interests of the defendant and the public in a speedy trial.

        So Ordered.



                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge
